Citation Nr: 0915150	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-00 433	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to October 2002 
for the grant of service connection for a left knee 
disability.

2.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus (DM) has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been 
received, and if so, whether service connection therefor is 
established.

4.  Entitlement to an initial rating in excess of 20% for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for DM and a right knee disability on the grounds 
that new and material evidence to reopen the claims had not 
been received, and granted service connection for a left knee 
disability and assigned an initial 20% rating from October 
2002.  Because the claim for a higher initial rating involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  The Veteran also appealed the October 
2002 effective date of the grant of service connection, 
claiming an earlier effective date (EED); an EED was denied 
in November 2004, as reflected in the Statement of the Case 
(SOC).

By rating action of November 2004, the RO granted an 
additional, separate 10% rating for left knee degenerative 
arthritis based on X-ray findings.

This appeal also originally arose from a December 2005 rating 
action that denied service connection for hearing loss and 
tinnitus.  By rating action of November 2007, the RO granted 
service connection for hearing loss and tinnitus; this 
constitutes a full grant of the benefits sought on appeal 
with respect to those issues.

In January 2005, the Veteran requested a Board hearing before 
a Veterans Law Judge (VLJ) at the RO.  In February 2005, the 
Veteran requested a Board videoconference hearing before a 
VLJ.  In April 2007, the Veteran again requested a Board 
hearing before a VLJ at the RO.  By letters of April and May 
2008, the RO notified the Veteran of a Board hearing that had 
been scheduled for him at the RO for a date in June.  In May 
2008, the Veteran withdrew his requests for both personal and 
videoconference Board hearings.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  By decision of August 2002, the Board denied service 
connection for right and left knee disabilities on the basis 
of new and material evidence.

3.  By rating action of August 2003, the RO granted service 
connection for a left knee disability from October 2002, the 
date of receipt of the veteran's reopened claim for service 
connection for that disorder.

4.  The RO denied service connection for DM by rating action 
of November 2001; the Veteran was notified of that 
determination by letter the same month, but he did not 
appeal.

5.  Additional evidence received since the November 2001 
rating action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for DM, or raise a reasonable possibility of 
substantiating the claim.

6.  Additional evidence received since the August 2002 Board 
decision denying service connection for a right knee 
disability is not cumulative or redundant of evidence 
previously of record; relates to an unestablished fact 
necessary to substantiate the claim for service connection; 
and raises a reasonable possibility of substantiating the 
claim.

7.  A right knee disability, to include any arthritis, was 
not shown present in service or within 1 year of separation 
therefrom, and no competent and persuasive medical evidence 
establishes a nexus between any current right knee disability 
and the veteran's military service or any incident thereof.

8.  The veteran's left knee disability is manifested by 
subjective complaints of pain, with objective findings 
consistently showing good range of motion and no instability 
or recurrent subluxation, and is no more than moderately 
disabling.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to October 2002 for 
the grant of service connection for a left knee disability is 
without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).

2.  The November 2001 rating action denying service 
connection for DM is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2008).

3.  The evidence received since the November 2001 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for DM are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

4.  The August 2002 Board decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).  
    
5.  Since August 2002, new and material evidence to reopen 
the claim for service connection for a right knee disability 
has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2008).

6.  The criteria for service connection for a right knee 
disability, to include any arthritis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

7.  The criteria for an initial rating in excess of 20% for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pertinent to the claim for an EED for the grant of service 
connection for a left knee disability, the RO has notified 
the Veteran and his representative of the reasons for the 
denial of the claim, and afforded them opportunities to 
present evidence and argument in connection therewith.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim for an EED currently under consideration 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

With respect to the application to reopen the claim for 
service connection for DM, the Board points out that the VCAA 
expressly provides that nothing therein shall be construed to 
require the VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  Because, as explained in more detail below, the 
Veteran has not presented new and material evidence to reopen 
the claim for service connection for DM, it does not appear 
that the duty to assist provisions of the VCAA are applicable 
in the instant appeal.  In any event, the Board has 
determined that all notification and development action 
needed to render a fair decision on all claims on appeal has 
been accomplished.

May 2003 pre-rating and July, October, and December 2006 
post-rating RO letters collectively informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, including what was needed to 
establish entitlement to service connection on the basis of 
new and material evidence, as well as what was needed to 
establish entitlement to underlying claims for service 
connection on the merits, and what was needed to establish 
entitlement to a higher rating.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the May 2003 and July 2006 RO letters provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support his claims, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  They further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that these 2003 and 2006 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
and (3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the Veteran 
both prior and subsequent to the August 2003 rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudications, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeals.  After the 2003 and 
2006 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in January 2005, March 
and November 2007, and January 2008 (as reflected in the 
Supplemental SOCs (SSOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  
In this case, the Board finds that the rating code 
information was furnished to the Veteran in the November 2004 
SOC and the November 2007 SSOC, and that this suffices for 
Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in a March 2006 letter. 

With respect to the claim for a higher initial rating for a 
left knee disability and the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Board notes that 
the VA General Counsel has held that that decision does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, the Veteran has not 
alleged that any VCAA notice with respect to the left knee 
higher rating claim was inadequate.  See Goodwin, supra; 
Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and post-service 
VA and private medical records up to 2007.  The Veteran has 
been afforded several comprehensive VA examinations with 
respect to the service connection and higher rating claims on 
appeal.  A copy of the March and April 1995 Social Security 
Administration (SSA) determinations awarding the Veteran 
disability benefits from March 1993, together with medical 
records underlying those decisions, have been associated with 
the claims folder and considered in adjudicating these 
claims.  In December 2007, the RO determined that clinical 
records of reported treatment of the Veteran at the 
Nashville, Tennessee VA Medical Center from 1984 to 1991 were 
unavailable, that all procedures to obtain them had been 
correctly followed, that all efforts to obtain them had been 
exhausted, and that further attempts to obtain them would be 
futile.  In May 2008, the Veteran withdrew his requests for 
Board hearings.        

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  An EED for the Grant of Service Connection for a Left 
Knee Disability

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on 
new and material evidence received after a final disallowance 
of a claim will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R.                
§ 3.400(q).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal, and such intent must 
be communicated in writing.  See MacPhee v. Nicholson, 459 F. 
3d 1323 (Fed. Cir. 2006) (holding that the plain language of 
the regulations requires a claimant to have an intent to file 
a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 
35 (1998) (holding that, before the VA can adjudicate a claim 
for benefits, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it).

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal 
authority, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 20.1105.  

In this case, the RO granted service connection for a left 
knee disability effective October 2002, the date of receipt 
of the veteran's application to reopen the claim for service 
connection therefor following the Board's August 2002 final 
denial.  The Veteran has requested an EED for the award of 
service connection for that disability.  However, the Board 
finds that there is no legal basis for assignment of an 
effective date for such award at any time prior to October 
2002.  Simply stated, there was no pending claim filed prior 
to October 2002 pursuant to which the benefit awarded could 
have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that, by decision of August 2002, the Board denied 
service connection for a left knee disability on the grounds 
that new and material evidence to reopen the claim had not 
been received, and that decision was final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1105.  In October 2002, the RO 
received the veteran's application to reopen his claim for 
service connection for a left knee disability on the basis of 
new and material evidence.  

During the period from August to October 2002, the record 
contains no statement or communication from the Veteran that 
constitutes a claim, or reflects an intent to apply, for 
service connection for a left knee disability that identifies 
that issue as the benefit sought.  

As indicated above, the veteran's October 2002 application to 
reopen his claim served as the basis for the RO's August 2003 
rating action that granted service connection for a left knee 
disability on the basis of new and material evidence from 
that date.  In this regard, the Board notes that, while the 
VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by the VA.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  At no other 
time since the final August 2002 Board decision and prior to 
October 2002 was the VA put on notice that the Veteran sought 
to reopen his claim for service connection for a left knee 
disability.  

Accordingly, on these facts, the Board finds that October 
2002 is the earliest possible date for the grant of service 
connection for a left knee disability.  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.  As, on these facts, no 
effective date earlier than October 2002 1993 is assignable 
for the grant of service connection, the appeal with respect 
to the claim for an EED for the award thereof must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  New and Material Evidence to Reopen a Claim for Service 
Connection for DM

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where a 
veteran served 90 days or more during a period of war and DM 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes (also known as Type II DM or adult-
onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)).

The U.S. Court of Appeals for the Federal Circuit has found 
that the VA reasonably interpreted 38 U.S.C.A. 
§ 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525      F. 3d 
1168 (Fed. Cir. 2008).
 
The RO previously considered and denied the veteran's claim 
for service connection for DM in November 2001.  The evidence 
considered at that time included the service medical records, 
which were completely negative for findings or diagnoses of 
DM.  A November 1970 ophthalmological examination noted no 
family history of DM.  The Veteran denied a history of 
frequent or painful urination on February 1971 separation 
examination, and the urine was negative for sugar.

The RO also found that the Veteran could not be presumed to 
have been exposed to AO during his Vietnam era service, 
because there was no evidence of his physical presence within 
the land borders of Vietnam during service.  The veteran's 
service personnel and administrative records documented 
overseas service only in Thailand from August 1969 to June 
1970, and Okinawa, Japan from June to October 1970. Hence, 
the RO found that service connection for DM, on the basis of 
presumed AO exposure, was not warranted.

Post service, urinalyses at the Southern Hills Hospital in 
December 1980 and March 1981 were negative for sugar, and no 
history of DM was noted.

In November 1991, the Veteran was seen at a VA medical 
facility with a history of elevated glucose 3 months ago, and 
he stated that he had been turned down for an insurance 
policy because of this.  It was noted that his mother had 
been a diabetic for 30 years.  However, there was no current 
diagnosis of DM.

The urine was negative for sugar on January 1993 VA 
examination.

March and April 1995 SSA decisions found the Veteran disabled 
due to mental and physical disabilities from March 1993, but 
there was no reference to any DM.
 
The first finding of adult-onset DM was that noted to have 
been newly-diagnosed on VA examination of June 1995, over 24 
years post service, and there was no medical opinion linking 
DM to the veteran's military service or any incident thereof.  
The Veteran stated that he had been aware of a tendency 
towards hyperglycemia for over 3 years.

May 2001 VA outpatient records noted that the Veteran had 
been stationed in Thailand in military service.

In his original May 2001 claim for service connection for DM 
as due to AO exposure, the Veteran stated that he had been 
stationed in Thailand in service.

On that record, the RO by rating action of November 2001 
denied the veteran's claim for service connection for DM on 
the grounds that there was no evidence of DM in service or 
within 1 year or separation therefrom, and that he could not 
be presumed to have been exposed to AO during his Vietnam era 
service because there was no evidence of his physical 
presence within the land borders of Vietnam during service.  
The veteran was notified of the RO determination by letter 
the same month, but he did not appeal.  As such, that rating 
action is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in 
October 2002.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 1974 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final November 2001 denial constitutes 
new and material evidence to reopen the claim for service 
connection for DM, in that there remains no evidence that he 
served in Vietnam; no medical evidence of DM in service or 
within 1 year of separation therefrom; and no competent 
medical evidence of a nexus between any current DM and the 
veteran's military service or any incident thereof, including 
claimed exposure to AO.

The Veteran has contended that service connection for DM is 
warranted on the basis of claimed exposure to AO during his 
service in Thailand, where he came into contact with aircraft 
that had flown missions in Vietnam and Laos.  He asserts that 
AO sprayed in Vietnam, Laos, and Cambodia carried over into 
Thailand.

The additional medical evidence added to the record since the 
final November 2001 rating action-consisting of numerous 
private and VA medical records dated from 1990 to 2007-
includes continuing references to the veteran's DM, but also 
only continues to show no evidence of DM in service or within 
1 year or separation therefrom, and no competent evidence of 
a nexus between any current DM and his military service or 
any incident thereof.

On November 1991 examination by N. B., M.D., the Veteran 
denied a history of DM.

Statements variously received in 2002, 2004, and 2006 from 
friends of the Veteran and members of his family make no 
reference to DM.

In November 2002, the Veteran submitted documentary evidence 
showing that AO was sprayed in Laos and Cambodia as well as 
Vietnam, but the Veteran did not serve in those countries, 
and there was no reference to Thailand.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
November 2001 rating action is either cumulative or redundant 
of evidence previously of record, or does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for DM, or raise a reasonable possibility 
of substantiating the claim.  Rather, there continues to be 
no competent medical evidence of DM in service or within 1 
year of separation therefrom; no evidence of service in 
Vietnam; and no competent medical evidence of a nexus between 
any current DM and military service or any incident thereof, 
including claimed exposure to AO.
  
Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the November 2001 RO denial constitutes new and material 
evidence to reopen the claim for service connection for DM, 
to include as due to AO exposure.  Therefore, the November 
2001 rating action remains final as to that matter, and the 
Board must deny the appeal.  Since the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the 
"benefit-of-the-doubt" doctrine does not apply.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Knee Disability, and Service 
Connection On The Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where a 
veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's claim for service connection for a right knee 
disability was previously considered and denied by the Board 
in August 2002.  The evidence then considered included 
service medical records and post-service VA and private 
medical records that showed no right knee disability in 
service or for many years thereafter, and no medical opinion 
linking the post-service right knee disability to military 
service or any incident thereof.  The Board in August 2002 
denied service connection on the grounds that new and 
material evidence to reopen the claim had not been received.

The August 2002 Board decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  In December 2002, a Board Deputy Vice-
Chairman denied the veteran's motion for reconsideration of 
the August 2002 Board decision on the grounds that it 
contained no obvious error.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal 
authority, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When a claimant requests that a claim be reopened 
after an appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made, and if it is, whether it provides 
a new factual basis for allowing the claim.  An adverse 
determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1105.  

The current application to reopen the claim for service 
connection was filed in October 2002.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the August 2002 Board decision) in determining whether a 
claim must be reopened.  See Evans, 9 Vet. App. at 282-3.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus, 3 Vet. App. at 512-513.
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
Board's prior final August 2002 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for a right knee disability, and the claim 
is granted to that limited extent.  In May 2003, a VA 
physician opined that right patellofemoral arthritis may very 
well be related to the veteran's claimed inservice right knee 
injuries.  In June 2003, another VA physician opined that it 
was as likely as not that the veteran's right patellofemoral 
arthritis was related to his claimed inservice right knee 
injuries.  The Board finds that this evidence "new," in the 
sense that it was not previously before agency 
decisionmakers, and is not cumulative or redundant of 
evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening 
the claim, as statements from physicians relating a current 
disability to the veteran's military service relate to 
unestablished facts necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating it.  As new 
and material evidence has been received, the Board finds that 
the criteria for reopening the claim for service connection 
(and, hence, for a de novo review of the claim) are met.  

However, a de novo review of the entire evidence of record, 
both old and new, does not support the grant of service 
connection for a right knee disability on the merits.

A review of the service medical records is completely 
negative for complaints, findings, or diagnoses of any right 
knee injury or disability.  They show that the Veteran 
injured his left knee on 2 occasions in service in May and 
December 1970, but there was no right knee involvement on 
either occasion.  Significantly, the veteran denied a history 
of arthritis, rheumatism, lameness, a "trick" or locked 
knee, and bone, joint, or other deformity on February 1971 
separation examination, and the lower extremities were normal 
on examination.  

Letters the Veteran wrote in service in May 1970 to his 
future wife note that he injured an unspecified knee.  The 
Board notes that such letters may be reasonably construed to 
refer to the left knee injury documented by the service 
medical records.

On April 1990 examination by D. P., M.D., lower extremity 
reflexes and sensory and motor examinations were normal, and 
the Veteran walked with a normal gait. 

The first manifestation of a right knee disability was that 
noted by private physicians in 1992, over 21 years post 
service.  Unspecified knee pain, probably degenerative 
arthritis, was assessed by R. M., M.D., in June 1992, and the 
Veteran complained of pain in both knees on follow-up 
examination in July.  The extremities were normal on August 
1992 examination by J. K., M.D.  On September 1992 
examination by D. G., M.D., the Veteran gave a 4- to 5-year 
history of bilateral knee pain.  Current examination of the 
right knee showed a slight varus position, moderate 
patellofemoral tenderness, and roughness to palpation against 
the femoral condyle.  However, there was no history or 
medical opinion therein linking any right knee disability to 
military service or any incident thereof, including injury.  
In this regard, the history developed on the September 1992 
examination placed the onset of right knee complaints in 1987 
or 1988, over 16 years post service.

There was no history or findings of any right knee disability 
on January 1993 VA examination, and right knee X-rays were 
normal.
  
March and April 1995 SSA decisions found the Veteran disabled 
due to mental and physical disabilities from March 1993, but 
there was no reference to any right knee disability.

On June 1995 VA examination, the Veteran gave a 25-year 
history of bilateral knee pain.  X-rays of both knees 
revealed mild degenerative arthritis, but there was no 
medical opinion therein linking any right knee disability to 
military service or any incident thereof, including injury.  
With respect to the appellant's own reported history of 
alleged right knee complaints in service, such history does 
not constitute competent evidence of the actual onset of any 
current right knee disability in service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

In December 1999, the veteran's wife stated that he injured 
his right knee in service.

On July 2000 VA outpatient examination, the Veteran gave a 
history of a right knee injury in service in 1970.  Current 
X-rays revealed minimal degenerative changes. As noted above, 
however, the appellant's own reported history of an alleged 
right knee injury in service does not constitute competent 
evidence of the actual onset of any current right knee 
disability in service.  See LeShore, 8 Vet. App. at 409.

Received in October 2002 and December 2004 were letters from 
the veteran's daughter wherein she stated that he injured 
both knees in military service.

Received in October 2002 was a letter from the veteran's wife 
wherein she stated that medical records showed that he 
injured both knees in service.

Received in October 2002 was a letter wherein a friend who 
had known the Veteran since 1971 stated that he had observed 
the Veteran suffering from bilateral knee pain since that 
time due to injuries in military service.

On May 2003 VA outpatient orthopedic examination, the Veteran 
gave a history of 2 right knee injuries in service in 1970.  
After examination, the impression was right patellofemoral 
arthritis that the physician opined may very well be related 
to the veteran's inservice injuries.  However, the veteran's 
post-service history of reported right knee injuries in 
service is not documented by any service medical record, and 
thus does not constitute competent evidence that the alleged 
inservice events actually occurred.  The Board notes that the 
May 2003 VA outpatient report does not indicate what, if any, 
medical records the physician reviewed prior to rendering his 
opinion.  Significantly, no inservice incident or history was 
implicated in the etiology of the veteran's right knee 
problems when they were was first manifested in 1992, at 
which time the Veteran reported the onset of right knee 
complaints in 1987 or 1988, over 16 years post service.  The 
Board notes that, as a medical opinion can be no better than 
the facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that the May 2003 VA 
physician's medical opinion does not provide persuasive 
support for the veteran's claim that he has a right knee 
disability that is related to his military service.  There is 
no indication that the VA examiner reviewed the veteran's 
actual service medical records in reaching his opinion, which 
service records document no right knee injury; rather, it 
appears that he based it purely on the inaccurate history of 
right knee injuries as related by the Veteran.  The VA is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).      

On June 2003 VA orthopedic examination, another VA physician 
stated that he reviewed the claims folder and noted that the 
Veteran suffered injuries to his right and left knees in 
service in 1970.  After examination, the physician opined 
that it was as likely as not that the veteran's right 
patellofemoral arthritis was related to his inservice 
injuries.  Again, the Board notes that the veteran's post-
service history of reported right knee injuries in service is 
not documented by any service medical record, and thus does 
not constitute competent evidence that the alleged inservice 
events actually occurred.  Although the June 2003 VA 
examination report indicates that the physician reviewed the 
claims folder, he either did not review the veteran's actual 
service medical records, which document no right knee injury, 
or he apparently misread service medical records which 
document only left knee injuries prior to rendering his 
opinion.  As a medical opinion can be no better than the 
facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 
5 Vet. App. at 180.  Thus, the Board finds that the June 2003 
VA physician's medical opinion does not provide persuasive 
support for the veteran's claim that he has a right knee 
disability that is related to his military service.  At best, 
the VA physician misread the veteran's actual service medical 
records in reaching his opinion, which appears to have been 
based on the inaccurate history of inservice right knee 
injury as related by the Veteran.  As noted above, the VA is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history.  Godfrey, 8 
Vet. App. at 121.      

Numerous subsequent VA medical records developed through 2007 
note the veteran's continuing knee complaints, but contain no 
medical opinion linking any right knee disability to military 
service or any incident thereof.

In a June 2006 letter, a life-long friend of the Veteran 
stated that she noticed that he had a limp after he returned 
from military service.

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current right knee 
disability first manifested many years post service and the 
veteran's military service or any incident thereof, the Board 
finds no basis upon which to grant service connection 
therefor.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and the statements of various 
friends and family members.  However, such do not provide any 
basis for allowance of the claim.  While the Veteran may 
believe that his current right knee disability is related to 
his military service, there is no persuasive medical support 
for such contention.  The Board emphasizes that the appellant 
and his friends and family, as laymen, are competent to offer 
evidence as to facts within their personal knowledge, such as 
the veteran's reports of his own symptoms and lay 
observations of his symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laymen without the appropriate medical 
training or expertise, the appellant and his friends and 
family are not competent to render an opinion on medical 
matters such as the relationship, if any, between his 
reported knee complaints in service or shortly after 
separation therefrom and the right knee disability first 
diagnosed many years post service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)             (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions and statements in this regard have 
no probative value.

Under these circumstances, the Board concludes that service 
connection for a right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  An Initial Rating in Excess of 20% for a Left Knee 
Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his left knee disability is more 
disabling than currently evaluated.

Under the applicable criteria of DC 5257, moderate impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 20% rating.  A 30% rating requires 
severe impairment.  

Under DC 5260, limitation of flexion of either leg to 30 
degrees warrants a 20% rating.  A 30% rating requires flexion 
limited to 15 degrees.
  
Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a 20% rating.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 20% is not warranted for the veteran's left knee 
disability under any applicable rating criteria since the 
grant of service connection therefor in October 2002.  In 
reaching this determination, the Board notes that the 
veteran's left knee degenerative arthritis has been assigned 
an additional, separate 10% rating under DC 5010 based on X-
ray findings, and that findings related to arthritis are thus 
not for consideration in evaluating the left knee under the 
other DCs based on limitation of motion.  

On May 2003 VA outpatient orthopedic examination, there was 
no left knee effusion.  Range of motion was from 0 to 135 
degrees.  There was no ligamentous instability, and 
McMurray's test was negative.  X-rays revealed no evidence of 
a meniscal tear, and the ligamentous structures appeared 
normal.  The impression was patellofemoral arthritis.  

On June 2003 VA orthopedic examination, the Veteran 
complained of knee pain that was worse when walking, knee 
giving-out and buckling, and occasional swelling and 
stiffness.  He stated that he was unable to walk more than 50 
feet without a cane.  On examination, the Veteran used a 
wheelchair and got up and ambulated with a very decreased, 
waddling gait.  Left knee range of motion was from 10 to 110 
degrees.  There was no effusion, patellar tenderness, or 
medial, lateral, cruciate, or other instability.  There was 
no pain to palpation.  McMurray's test was negative.            

November 2003 VA outpatient examination noted that the 
Veteran wore bilateral knee braces which, after removal, 
revealed moderate quadriceps atrophy.  Current examination 
showed left knee range of motion from 0 to 90 degrees, and no 
effusion, ligamentous instability, or significant joint line 
tenderness.  McMurray's test was negative.  There was severe, 
palpable patellofemoral grating.  The Veteran received a 
steroid injection in the knee.

On December 2003 VA evaluation, the Veteran was noted to be 
able to walk household distances with a cane.  He complained 
that he fell approximately twice per week due to knees 
buckling.  On examination, the Veteran stood independently 
from a wheelchair and walked 20 feet with a straight cane, 
with a stiff gait.  Range of motion and muscle strength was 
functional in the left lower extremity.  

On March 2004 VA outpatient evaluation, the Veteran gave a 3-
month history of constant low back aching which caused him to 
lose his balance and fall backwards.  However, no 
symptomatology with respect to falling attributable to this 
non-service-connected back disability may be considered in 
evaluating the veteran's left knee disability.  Current 
examination of the left knee revealed no change from the 
previous examination in November 2003.  When seen again in 
June 2004, the Veteran again complained that intermittent low 
back giving-out caused him to fall backwards.           

On May 2007 VA examination, a review of systems indicated no 
muscle symptoms or flares-ups of left knee joint disease.  
Current examination showed an antalgic gait.  There was no 
left knee swelling, effusion, tenderness, laxity, or other 
objective joint abnormality.  Left knee range of motion was 
from 5 to 85 degrees with pain.  Neurological examination 
showed no left-sided motor or sensory loss.  Left knee X-rays 
were negative, with no acute fracture or subluxation, and the 
joint spaces were well-maintained.  The diagnosis was left 
knee chondromalacia patella.    

August 2007 VA X-rays revealed normal left knee alignment, 
with unremarkable joint space and no fracture, dislocation, 
or effusion. 

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of left knee 
impairment that would warrant a schedular 30% rating under DC 
5257 at any time during the rating period under 
consideration.  In this regard, the Board notes that the 
veteran has consistently demonstrated good range of left knee 
motion, and that there has been no instability or recurrent 
subluxation, and the Board finds that the evidence shows that 
the knee is no more than moderately disabling.
 
The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's left knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 2003 to 2007 has shown 
the level of left knee impairment that would warrant at least 
the next higher, schedular 30% rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 15 degrees under DC 5260, or limitation of leg 
extension to 20 degrees under DC 5261.  Further, in view of 
the findings consistently showing measurable range of left 
knee motion during the entire rating period under 
consideration, a rating under DC 5256 for knee ankylosis is 
not appropriate.  The May 2007 VA examiner specifically noted 
that there was no left knee ankylosis.  Likewise, a rating 
under DC 5262 also is not appropriate, inasmuch as no tibia 
and fibula malunion has ever been objectively demonstrated.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for the left 
knee at any time during the rating period under 
consideration.  May 2003 VA examination showed that 
medication prescribed for the veteran's knee pain worked 
reasonably well.  Although on June 2003 VA examination the 
left knee caused the Veteran much decreased activity, and he 
used a cane and a wheelchair, the physician opined that the 
normal ageing process and obesity were other components of 
his current pain and limitations, and that he would not 
likely be suffering nearly as much if he would lose weight, 
as it would be easier for him to ambulate with decreased 
stress on his knee joints.  May 2007 VA examination indicated 
no muscle symptoms, flares-ups of left knee joint disease, 
weakness, paralysis, paresthesias, numbness, or poor 
coordination, and the examiner specifically noted that the 
examination was negative for DeLuca functional disability 
symptoms.  Coordination was normal on neurological 
examination, and there was no left-sided motor or sensory 
loss.  On that record, there is no basis for the Board to 
find that, during flare-ups or with repeated activity, the 
Veteran experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of the next higher rating for the left 
knee under DC 5260 or 5261.   

Additionally, the Board finds that there is no showing that, 
at any time since the grant of service connection for the 
left knee disability in October 2002, that disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in medical reports from 2003 to 2007 do not 
objectively show that his left knee disability alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  The May 2003 VA examiner 
recommended no type of surgical procedure for the left knee.  
Although on June 2003 VA examination the left knee was noted 
to be the cause of the veteran's much-decreased activity, and 
he used a cane and a wheelchair, the physician opined that 
the normal ageing process and obesity were other components 
of his current pain and limitations, and that he would not 
likely be suffering nearly as much if he would lose weight, 
as it would be easier for him to ambulate with decreased 
stress on his knee joints.  On December 2003 VA evaluation, 
it was noted that the Veteran retired from work as a truck 
driver in 1980, and he currently drove a pickup truck.  On 
August 2006 VA psychological examination, the Veteran was 
noted to have retired from work as a car detailer in 1992.  

May 2007 VA examination noted no history of hospitalization 
or surgery for the left knee.  With respect to its effects on 
the veteran's usual daily activities, the physician opined 
that the left knee disability prevented him from doing 
chores, shopping, and engaging in sports and recreation; it 
mildly limited his ability to travel and dress, and had no 
effect on his ability to feed, bathe, perform toileting, 
groom, and drive.  In August 2007, the VA physician who 
examined the Veteran in May opined that he was not able to 
have gainful employment because of his disability of both 
knees and bilateral hearing loss.  However, the Veteran is 
not service-connected for any right knee disability, and he 
is separately compensated for disability attributable to 
service-connected hearing loss, as a result of which no 
occupational impairment attributable thereto may be 
considered in evaluating the left knee disability.  

On June 2007 VA psychiatric examination, a Global Assessment 
of Functioning Score of 38 was assigned for the veteran's 
service-connected depressive disorder, reflecting major 
impairment in his ability to work.  However, that service-
connected psychiatric disability has been separately rated as 
70% disabling, reflecting occupational impairment with 
deficiencies in most areas, and no occupational impairment 
attributable to the psychiatric disability may be considered 
in evaluating the left knee disability.  In September 2007, a 
VA psychologist opined that, although the veteran's medical 
problems were a significant factor in the veteran's inability 
to work, his mental health condition and lack of education 
also significantly contributed to his unemployability, in 
that he could not tolerate working closely with other people, 
and they interfered with his ability to find some alternate 
means of employment; his unstable job history reflected 
inability to hold one job for a significant period of time.  
By rating action of November 2007, the RO granted the Veteran 
a total disability rating based on individual unemployability 
due to the combination of his many service-connected mental 
and physical disabilities, and not on account of his left 
knee disability alone.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R.            
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 20% for a left 
knee disability must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.   
§ 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 
56.


ORDER

An effective date prior to October 2002 for the grant of 
service connection for a left knee disability is denied.

As new and material evidence to reopen the claim for service 
connection for DM has not been received, the appeal is 
denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a right knee 
disability has been received, the appeal is granted to this 
extent.

Service connection for a right knee disability is denied.

An initial rating in excess of 20% for a left knee disability 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


